Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	Claims 1-3 and 5-15 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of  a device for reducing bearing voltages in an electrical machine (M) fed by a DC link voltage of a DC link, comprising: a stator [3] with windings [W] isolated from a ground reference potential [PE]; a rotor [2]; at least two bearings [4] including an outer bearing ring [4a] and an inner bearing ring [4i], the bearings are between the rotor and the stator; a shielding arrangement [S] is at least provided between the windings of the stator and the respective outer bearing rings; a first electrical connecting arrangement [5] that connects the stator to a stable potential that is stable with respect to the DC link; and the first electrical connecting arrangement that connects the stator to the stable potential that is stable with respect to the DC link being established via a first impedance or a first capacitance, the shielding arrangement being connected to the stator directly or indirectly via a second impedance or a second capacitance via a second electrical connecting arrangement, and, 
wherein the shielding arrangement is electrically connected via a third electrical connecting arrangement to a potential that is stable with respect to the ground reference potential or to the same stable potential as the stator, as in claim 1; or
wherein the shielding arrangement comprises a number of shielding sections [21, 23] for shielding between grooves of the rotor, as in claim 10.
	The above paragraph with pictorial reference numbers are only for explaining the reasons  of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834